FILED
                             NOT FOR PUBLICATION                            JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHIEN-CHING CHENG,                               No. 06-72994

               Petitioner,                       Agency No. A072-968-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Chien-Ching Cheng, a native and citizen of China, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
31 (9th Cir. 2007), and we review de novo due process claims, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The agency did not abuse its discretion in denying Cheng’s motion to reopen

as untimely because Cheng filed it over twelve years after the BIA issued its final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Cheng failed to demonstrate

changed country conditions, including a change in laws or the enforcement of

family planning laws, to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v. Holder, 588 F.3d

981, 988-989 (9th Cir. 2009); He, 501 F.3d at 1132.

      Cheng’s contention that the BIA violated due process by failing to consider

the entirety of the evidence he submitted fails because he has not overcome the

presumption that the BIA did review the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    06-72994